Justice Scott :
I dissent. I am firmly convinced of the soundness, justice and righteousness of the opinion of the state Court of Appeals in this case, 23 Colo. App. 1, and which I make my dissenting opinion herein. It is the first time in the history of this court when it has elected to follow a decision of the Federal Court of Appeals as against the decision of our own Court of Appeals.
The opinion followed by the majority of the court, is in direct conflict with the repeated decisions of the Supreme Court of the United States, covering a period of a hundred years, and it is without precedent in that court.
It is as unsound as it is unrighteous. In the matter considered, it denies all protection of the law to or*405ganized society, and imposes no duty on investing capital. It makes the tax-paying public defenseless as against the power of public plunder and the fraud of their public officers. The decision followed in this case, is to my mind, the most conspicuous court decision in existence, in the recognition of the rights of dollars as against the rights of man. The principle upon which the decision rests, is one more fitting to have been declared in a darker age, and under a feudal system of government, rather than in this enlightened day, under a government proclaiming universal liberty and equality before the law.